                            LAW OFFICE OF ANTHONY CECUTTI
                                  217 Broadway, Suite 707
                                 New York, New York 10007
                                   Phone: (212) 619-3730
                                    Cell: (917) 741-1837
                                    Fax: (212) 962-5037
                                 anthonycecutti@gmail.com
                                                                   SO ORDERED.

                                           September 8, 2020

BY EMAIL
The Honorable Sarah Netburn                                      September 8, 2020
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007

                   Re: United States v. Elaine Carberry; 20 Mag 8458 (UA)

Dear Judge Netburn:

        I represent Elaine Carberry in the above-referenced matter, having been appointed
pursuant to the provisions of the Criminal Justice Act (“CJA”), 18 U.S.C. § 3006A on
February 14, 2020. 1 I write, without objection from the Government or Pretrial Services,
to respectfully request a modification of their bail conditions, removing the condition of a
mental health evaluation.

        On August 13, 2020, Mx. Carberry was arrested on a Complaint in which it is
alleged that they and others conspired to cause damage to an empty NYPD van by throwing
a homemade explosive device into or near the vehicle at around 4:30 a.m. on July 15, 2020.
Mx. Carberry was released pursuant to several conditions, including a personal
recognizance bond of $100,000 to be cosigned by two financially responsible persons, a
curfew, travel restrictions to the Southern and Eastern Districts of New York, and
supervision as directed by Pretrial Services. They were released on their own signature
and met with Pretrial Services to discuss their release conditions.

        Mx. Carberry is 36 years old and a graduate of Brown University and Columbia
University. They does not have a criminal record. Since their release, Mx. Carberry has
been compliant with all conditions of release. They are also gainfully employed. As
confirmed by Pretrial Services, there is no need for a mental health evaluation as Mx.
Carberry does not have a mental health diagnosis or mental health history. Accordingly, it
is respectfully requested that such condition be removed.

           Thank you for your consideration.

1
    Mx. Carberry’s preferred pronouns are they/their/them
                                          Respectfully submitted,

                                                  /s/

                                          Anthony Cecutti


cc:   Assistant United States Attorney Christy Slavik
      Pretrial Services Officer Courtney Defeo




                                          2
